Citation Nr: 0946020	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-19 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for spondylosis and wedging, thoracolumbar spine. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from February 1992 to 
November 1993 and from August 2003 to June 2005.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted entitlement to service connection for 
a spine disability and assigned a 10 percent rating as of 
June 25, 2005.

In June 2009, the Veteran was scheduled for a Board of 
Veterans' Appeals hearing in Washington, D.C.  Although 
properly notified, he did not appear.  He then requested that 
his hearing be rescheduled.  The Veterans' Law Judge 
scheduled to hold the June 2009 hearing determined in a June 
2009 action that the Veteran had not shown good cause for 
failing to appear for his hearing, and denied the motion.   

The Board notes that in a June 2009 written statement, the 
Veteran requested increased ratings for hypertension and 
headaches.  As the RO has not yet adjudicated these claims, 
these issues are referred to the RO for development and 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

The claims file reflects that the Veteran has received 
medical treatment from facilities in the VA Medical Center in 
Martinsburg, West Virginia from January to October 2009.  
However, these records are not present within the file.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The AMC/RO should obtain and 
associate with the claims file all outstanding VA records.

In VA Form 21-4142 filed in October 2009, submitted to the RO 
after the claim had been forwarded to the Board, the Veteran 
stated there are outstanding medical treatment records 
related to his claim on appeal from the VA Primary Care 
Clinic in Harrisonburg, VA, as well as from the Pantops 
Physical Therapy.  The Veteran provided contact information 
for these providers.  The RO has not had the opportunity to 
obtained these records.  Under 38 C.F.R. § 3.159(c)(1), VA 
will make reasonable efforts to obtain relevant records not 
in the custody of a Federal department or agency, to include 
records from private medical care providers.  The AMC/RO 
should make a request to obtain these treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
low back disability since service.  Of 
particular interest are VA records of 
evaluation and/or treatment of the 
Veteran's claimed low back disability from 
the Harrisonburg, VA Primary Care Clinic, 
as well as from the Martinsburg VAMC.  
Also of particular interest are private 
records of evaluation and/or treatment of 
the Veteran's claimed low back disability 
from Pantops Physical Therapy.  The 
appropriate authorization forms to get 
those records should be of record, and if 
not, should be obtained from the Veteran.  
After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations-specifically to include 
consideration of all of the evidence of 
record since the June 2008 supplemental 
statement of the case (SSOC).  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate SSOC and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


